Mayes, C. J.,
delivered the opinion of the court.
In May, 1903, Eugene E. Jones became a member of the endowment rank of the grand lodge of the Colored Knights of Pythias, procuring a life insurance policy therein for the sum of six hundred dollars, payable at death. It is conceded that the insured continued a member in good standing up> to April 10:, 1910’, at which time it is claimed that he defaulted in the payment of his endowment dues, and forfeited thereby the benefit sought to be secured by the policy. Eugene E. Jones died on the 23d day of May, 1910. This suit is brought by the wife to recover the amount of the insurance. The premium to be paid in order to keep up the insurance under the policy was seven dollars per year, payable quarterly in payments of one dollar and seventy-five cents, payments falling due on the 1st day of January, April, July, and October of each year. Jones made all payments up to April 1, 1910. When this last payment became due the collector for the lodge states that Jones informed him that it would be inconvenient for him to pay the dues for the quarter commencing with April, and that he in*480tended to let this payment lapse, and reinstate himself at the next premium date, which was on the 1st of July 'following. On the 20th day of May, 1910, Jones was taken ill with appendicitis, and left Collins, the place where he was living, for the purpose of going to Jackson, Miss., for medical treatment. He reached Jackson, and died three days later; that is to say, on the 23d day of May, 1910. On the day that Jones left Collins, his wife went to the collector for the local lodge at the request of her husband, it seems, and gave him one dollar and seventy-five cents in payment of all dues up to April. This collector received the money, but. stated at the time it was received, according to his testimony, that he would send the amount of the premium to the grand lodge, but that it would not straighten out the insurance unless it should be accepted. At the time it seems that the grand lodge did not know of the illness of Jones, but the collector did. When the collector sent' the money to the grand lodge, he did not explain that Jones was then ill. The officer of the grand lodge to whom the dues were sent notified the collector that he must get fifty cents more to make the full amount required to reinstate; that is to say, instead of one dollar and seventy-five cents, he should have collected two dollars and twenty-five cents. In the meantime Jones died. . Application was made for proofs of death, which were declined to be furnished, on the ground that nothing was due under the policy. After the burial of Jones the collector accepted the remaining fifty cents which had not been paid, but it seems that this was never sent to the grand lodge, but tendered back to the appellee after the Grand Lodge denied liability.
While section 3, page 37, of endowment laws, requires that the sum of two dollars and twenty-five cents be paid before reinstatement can be had, after failure to pay premiums on the 10th day of the month that same become due, and while it appears that only the regular premium of one dollar and seventy-five cents was ten*481dered to and received by the collector, it further appears that both of them thought she was paying the proper amount in order to pay all arrears due, and the above amount was paid and received in that belief. If either was bound to know the correct amount, it was the agent Of the insurance company, and not the person paying the premium. In the absence of proof that she knew she was not paying enough, and with this knowledge deliberately misled the collector, and refused to pay the proper sum for reinstatement, the mistake is the mistake of the collector in not demanding the .right amount, and, if either must suffer, it must be the insurance order, and not the insured.
The by-laws and constitution of the order seem somewhat conflicting in many of their provisions. When the constitution and laws of the order are being construed in a controversy growing .out of an insurance policy, they are to be construed most strictly as against the insurer and in favor of the insured. The cohstitution and bylaws of this order are relied upon to defeat this insurance policy, and no different rule applies in the construction of insurance policies issued by fraternal orders than is applied in construing all other policies of insurance. The by-laws and the constitution permitted Jones to reinstate himself by paying two dollars and twenty-five cents within three months from the default, whether in good or had health. We will undertake to show later on that such is the law controlling the endowment rank, though it is different as to sick benefits.
Our attention is called to many clauses found in the constitution and by-laws of the order. We will now notice these citations. Our attention is first called to section 1, page 15, of the constitution of the order. This section provides that: “A member who is in arrears to his local lodge to the amount of three dollars, dues and fines, assessments and endowments, and has been notified to pay the same at a stated time, shall be suspended *482from Ms lodge by the chancellor commander in open session, and a record of such suspension shall be entered on the minutes of the lodge; or if any member shall fail to pay Ms endowment on or before the 10th day of the month of the first quarter as set forth in the endowment law, such member shall stand suspended: Provided, however, that no lodge can suspend a member for the non-payment of their local lodge dues or endowment, without first having notified him, with the seal of the lodge attached.” This section makes it imperative that before any member can be suspended fo,r any dues of any Mnd he must have notice with the seal of the lodge attached, and his suspension must be by the chancellor commander in open session, and a record of the suspension must be entered on the minutes of the lodge. This requirement is a requirement of the constitution of the order. No such action was taken in regard to Eugene E. Jones, the deceased member. He was never notified or suspended in 'open session. It follows that on the 20th day of May, when this payment of dues was made by Jones’ wife, although in default of premiums, he was still a member of the order and entitled to reinstatement at any time.
But it is argued that, if it be conceded that he was entitled to be reinstated, he did not pay what was required for reinstatement, and that his reinstatement could only date from his recovery, and, since he did not recover, the order was not bound to pay anything under the policy. In this connection our attention is called to section 2, article 10, page 27, entitled “Benefits.” This section is found under the constitution for the government of subordinate lodges. In order to have a full understanding of these laws, it is well to call attention to the fact that the various sections cited to us are dealing with different duties of the order. Section 1, on page 15, which we have heretofore referred to, is a section of the constitution of the order in accordance with which all consti*483tutions and by-laws made for the government of subordinate lodges must agree. ’ If the constitution and laws of the sub ordinate, lodges conflict with the above section of the chief and controlling law of the order, they have no force. If this was not the case, the subordinate lodges could destroy the order. Now, the above section of the constitution prohibits the suspension of any member for the non-payment of his endowment when due, unless such member shall have notice with the seal of the lodge attached. Any law of the order which conflicts with this is a nullity, whether it be a by-law of the grand lodge or a subordinate lodge, so long as this section of the constitution stands.
While it is true that section 2, article 10, page 27, of the constitution for subordinate lodges provides that: i£A member, while receiving weekly benefits from his lodge, cannot become in arrears so as to debar him therefrom; the relief committee being authorized to pay the master of finance from the amount drawn for his weekly benefits a sum sufficient to prevent his becoming in arrears for the lodge the amount of three months’ dues. If a knight shall become in arrears for one dollar and fifty cents in his fines, dues and assessments, and pay the same while he is sick or disabled, his good standing shall date from his recovery” — yet this section has nothing to do with the endowment rank. It is dealing with benefits which may be received by a member while alive, for the purpose of relieving suffering or distress. The benefits here spoken of are benefits distributed by the lodge in its fraternal capacity and not as an insurance organization. These benefits may be received by a person who has no endowment in the order. The above bylaw is a valid one, when applied to the cases comprehended within its terms. It does not conflict with the constitution of the general order, because it does not attempt to suspend a member. The local lodge may regulate when and how it will distribute its benefits.
*484The deceased was a member of the endowment rank, and, since we have shown that his rights under the insurance policy are not affected by the laws before cited, we come now to consider the by-laws governing that rank. This rank is controlled by section 3, p. 37, which provides that: “Every knight in the order shall pay to the endowment bureau the sum of seven dollars per annum, payable in advance, in quarterly payments, in addition to his regular monthly dues. It shall be the duty of the chancellor commander of the lodges in this grand jurisdiction to forward to the grand master of exchequer on or before the 1st day of January, April, July and October of each year the sum of one dollar and seventy-five cents for every member borne upon their lodge rolls, together with the roster of their membership of the lodge and its location and number. Any lodge or member, failing to forward its report and taxes on or before the tenth day after the same shall have become due, because of such failure forfeits his right to the benefits of the endowment law, under section 1, article 2, of the endowment law, and the lodge or lodges, member or members so suspended may reinstate it or themselves by payment of two dollars and twenty-five cents per head: Provided, however, said lodge or members shall not have been out of the order for six months. . . . Provided, that when a member has been suspended for three months only, a certificate of his good health must be issued by the chancellor commander and two other members of the lodge before reinstating.”
If the section quoted above means that a lodge or member is ipso facto'suspended on failing to forward “its report and taxes on or before the tenth day after same shall have become due,” and without notice and suspension as is required by section 1, page 15, of the constitution of the entire order, then it is to that extent, at least, a nullity. Jones never had been suspended from the order for any period of time. He was entitled to *485reinstate in the endowment rank under section 3, page 37, of the endowment law at any time hy paying two dollars' and twenty-five cents, whether in good or bad health. It was not necessary for him to have “a certificate of good health issued to him by the chancellor commander and two other members of the lodge before reinstatement,” because this clause only applies to suspended members, and Jones was not a “suspended member” under the constitution of the order. Only one dollar and seventy-five cents was paid for reinstatement as a matter of fact; but this was the fault of the representative of the lodge, and not the fault of the representative of the insured.
This case depends mainly on its facts. The trial court! heard the case as judge and jury, and. in our judgment was correct in awarding judgment for plaintiff in full amount of policy. Affirmed.